IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-73,230-03


                          EX PARTE TONY ZAMARRIPA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2010CR9778-W1 IN THE 379TH DISTRICT COURT
                            FROM BEXAR COUNTY


        Per curiam. HERVEY and YEARY , JJ., not participating.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

kidnapping and sentenced to ten years’ imprisonment. The Fourth Court of Appeals affirmed his

conviction. Zamarippa v. State, No. 04-11-00331-CR (Tex. App. — San Antonio, May 16, 2012)

(not designated for publication).

        In this habeas application, Applicant alleges that he has newly discovered evidence of actual

innocence, and that he received ineffective assistance of trial counsel. On September 8, 2015, the

trial court held a habeas hearing, and on March 10, 2016, the trial court entered findings of fact and
                                                                                                       2

conclusions of law. The trial court recommended that relief be granted on the basis of actual

innocence.

        This Court has undertaken an independent review of all the evidence in the record, and has

determined that Applicant has not met his burden of demonstrating that the newly discovered

evidence, if true, creates a doubt as to the efficacy of the verdict sufficient to undermine confidence

in the verdict and that it is probable that the verdict would be different on retrial. Ex parte Elizondo,

947 S.W.2d 202, 208 (Tex. Crim. App. 1996). Therefore, based on this Court’s independent review

of the entire record, we deny relief.



Filed: September 21, 2016
Do not publish